Citation Nr: 1826645	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-37 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for erectile dysfunction secondary to PTSD. 

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), including headaches, dizziness, and cognitive impairment, secondary to PTSD. 

4.  Entitlement to service connection for headaches, to include secondary to tinnitus. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs 



ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1991 to December 1995.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for hypertension, residuals of a TBI, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


VETERAN'S CONTENTION

The Veteran contends that the medications prescribed to treat his PTSD either caused or aggravated his erectile dysfunction, such that he is entitled to service connection for erectile dysfunction.    


FACTUAL FINDINGS

1. The Veteran is currently service-connected for PTSD.  

2.  A March 2012 VA Male Reproductive System Condition Examination report documented a current diagnosis of erectile dysfunction. 

3.  The March 2012 VA examiner noted that the Veteran is currently taking psychiatric medications, including amphetamine, trazodone, and citalopram.  The examiner stated that the listed psychiatric medications are known to cause erectile dysfunction.  

4.  It is at least as likely as not that the Veteran's erectile dysfunction was caused by medication taken to treat PTSD.


LEGAL CONCLUSION

The criteria for service connection for erectile dysfunction secondary to service-connected PTSD are met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


ORDER

Service connection for erectile dysfunction secondary to service-connected PTSD is granted.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claims.

I. Hypertension

In the February 2013 Notice of Disagreement the Veteran stated that his anxiety and "alcohol abuse self-medication" contributed to the "development of high blood pressure."  Alternately, the Veteran contended that the medications prescribed to treat his PTSD either caused or aggravated his hypertension.  

The Veteran was afforded a VA hypertension examination in March 2012.  The VA examiner noted an impression of hypertension.  In addressing the relationship between PTSD and hypertension, the VA examiner stated that "[b]ecause there is no psychiatric evaluation regarding PTSD throughout MSRs provided for review, it would require resorting to speculation as to whether there is a causative relationship between hypertension and the onset of treatment.  At the time of treatment of hypertension 3/31/04, there is no mention of comorbid psychiatric illness or treatment.  In fact, the MSRs indicate the approximate time of onset of the claimant's ED was when he began beta blocker therapy for hypertension 3/31/04."  In regards to the issue of aggravation, the examiner stated that the issue whether hypertension was permanently aggravated by PTSD is a matter of speculation of because "there is no way to determine baseline hypertension pre and post onset of PTSD."  

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

The Mach 2012 examiner's reason for not offering a medical opinion is inadequate.  In offering her opinion, the examiner did not cite to medical literature or provide other support; nor did the examiner discuss the limits of medical knowledge that prevent her from issuing a etiological opinion.  Instead, the VA examiner explained that she was unable to render a medical opinion because the record did not contain an in-service psychiatric evaluation.  Also, the examiner did not address the Veteran's lay statements or his contention that his medications either caused or aggravated his hypertension.  See February 2013 Notice of Disagreement.  Accordingly, the March 2012 examination is inadequate, and the Veteran should be afforded a new VA examination on remand. 

II. TBI

In the February 2013 Notice of Disagreement the Veteran stated that he was diagnosed with "post concussive syndrome" after he fell and hit his head.  He explained that "I blacked out after taking Xanax due to finding out that I had a diagnosis of depression.  I fell and suffered a concussion."   July 2010 Physicians Immediate Care and Family Practice treatment records documented an impression of concussion syndrome, headaches, and alcohol abuse.  

The effect that one disability has upon another involves complex medical issues which generally requires competent medical evidence to resolve.  Therefore, the Board finds that a remand is required to accord the Veteran a competent medical examination and opinion to determine whether he has residuals of a TBI that was incurred as a result of medications prescribed for service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).

III. Headaches 

The Veteran contends that his migraine headaches are associated with his service-connected tinnitus.   In March 2012, the Veteran was afforded a VA examination.  The VA examiner recorded an impression of migraine headaches.  The Veteran reported that he has had migraines since his military service exposure to artillery percussion.  He described the headaches as bifrontal and bitemporal, occurring once every two months, lasting for one and half days, and prostrating four times per year.  In addressing the relationship between his headaches and service-connected tinnitus, the examiner opined that "[m]igraine headaches are not caused by tinnitus. It is less likely than not that the claimant's headaches are permanently aggravated by tinnitus.  The Claimant's headaches have been described as controlled in medical records (Mid Atlantic Neuro 8/23/10) and there is no history suggesting escalation of headache symptoms pre or post diagnosis of tinnitus."  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, an examination that provides an etiology opinion without a rationale is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).   In discussing whether tinnitus caused the Veteran's headaches, the VA examiner failed to offer an explanation or address relevant facts and medical science supportive of a lack of a relationship between tinnitus and headaches.  Accordingly, the Veteran should be afforded a new VA examination on remand to ascertain the etiology of his headaches.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claims from December 2010 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  Provide the Veteran an opportunity to submit any lay statements or outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).

3.  Then, schedule the Veteran for VA examination to ascertain the nature and etiology of his hypertension.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

(a)  The examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's hypertension began in service or is otherwise related to service?  

(b) If not directly related to service on the basis of question (a), is it at least as likely as not that the hypertension was caused by a service-connected disability, to include the Veteran's service-connected PTSD as the result of medication use?  Please explain why or why not.

(d)  If not caused by a service-connected disability, is it at least as likely as not that hypertension has been worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected residuals of PTSD as the result of medication use?  Please explain why or why not.

(e)  If the examiner finds that hypertension has been worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of hypertension that is attributed to the service-connected disability. 

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  Schedule the Veteran for a VA examination with an appropriate clinician to determine whether the Veteran has any current residuals of a TBI.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please detail all reported symptoms of TBI residuals.  Please conduct a comprehensive general medical examination and provide details about the onset, frequency, duration, and severity of all symptoms.

(b) Please identify diagnoses related to the Veteran's reported symptoms of TBI residuals.

(c) For each diagnosed TBI residual, is it at least as likely as not that the incident that resulted in a TBI  was caused by a service-connected disability, to include as a result of the medications prescribed to treat the Veteran's service-connected PTSD?  Please explain why or why not.

(d) If not caused by a service-connected disability, is it at least as likely as not that any residual has been worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected  PTSD, or the medications prescribed therefore?

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, to include: (1) November 2015 Notice of Disagreement, (2) July 2010 private treatment records from Physicians Immediate Care and Family Practice documenting an impression of concussion syndrome, headaches, and alcohol abuse, and (3) July 2010 Mid Atlantic Neurology & Sleep Medicine, PA treatment record documenting the Veteran's retelling of his fall.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  Then, schedule the Veteran for VA examination to ascertain the nature and etiology of his headaches.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

(a)  The examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's headaches began in service or is otherwise related to service, to specifically include as a result of noise exposure in service?  

(b) If not directly related to service on the basis of question (a), is it at least as likely as not that the headaches were caused by a service-connected disability, to include the Veteran's service-connected tinnitus, or as a result of medications prescribed for service-connected PTSD or lumbosacral strain?  Please explain why or why not.

(c)  If not caused by a service-connected disability, is it at least as likely as not that headaches have been worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected residuals of tinnitus or as a result of medications prescribed for service-connected PTSD or lumbosacral strain?  Please explain why or why not.

(d)  If the examiner finds that headaches haves been worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of headaches that is attributed to the service-connected disability. 

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).
6.  After completing the above actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


